Case: 13-10331       Document: 00512345686         Page: 1     Date Filed: 08/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 19, 2013
                                     No. 13-10331
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WILLIAM MORRIS RISBY,

                                                  Plaintiff-Appellant

v.

UNITED STATES OF AMERICA; FEDERAL BUREAU OF PRISONS; FORT
WORTH FEDERAL CORRECTIONAL INSTITUTION MEDICAL; MICHAEL
C. NWUDE; BUTOH TUBERA; JOSE GOMEZ; REBECCA TAMEZ; DANNY
MARRERO,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-228


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       William Morris Risby seeks leave to proceed in forma pauperis (IFP) on
appeal from the dismissal of his civil rights complaint against the Bureau of
Prisons (BOP), the Federal Correctional Institute in Fort Worth, and employees
of that prison wherein he alleged that that the defendants were medically
negligent and failed to provide timely treatment with respect to a burn injury

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-10331         Document: 00512345686         Page: 2   Date Filed: 08/19/2013

                                       No. 13-10331

Risby suffered while incarcerated. In two prior district court cases, Risby was
barred from filing any civil action without first obtaining permission from the
district court. Because Risby failed to seek permission prior to filing the instant
action, the district court dismissed Risby’s complaint, denied Risby’s request to
proceed IFP on appeal, and certified that the appeal was not taken in good faith.
      Risby’s IFP motion is a challenge to the district court’s certification that
his appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1992). A movant for leave to proceed IFP on appeal must show that he
is a pauper and that the appeal presents nonfrivolous issues. Carson v. Polley,
689 F.2d 562, 586 (5th Cir. 1982); § 1915(a)(3).
      Risby contends that the district court erred in dismissing his complaint
without allowing him to amend his complaint or conducting a Spears1 hearing.
Because the district court’s dismissal was on the basis of a prior sanction
imposed, neither an amendment to the complaint nor a Spears hearing would
have been relevant.          Moreover, Risby does not indicate what additional
information he would have provided had he been ordered to amend. Risby also
argues that he was unaware of the sanction and alleges that the BOP tampered
with his mail. However, this argument is conclusory and does not challenge the
district court’s order of dismissal.
      On appeal, Risby does not dispute the existence of the sanction imposed
by the Northern District of Texas. However, he argues, in conclusory fashion,
that the district court’s dismissal of his complaint denies him his right of access
to the courts.
      The dismissal of a suit for failure to comply with an earlier sanction order
is reviewed for an abuse of discretion. Gelabert v. Lynaugh, 894 F.2d 746, 747-48
(5th Cir. 1990). Because Risby fails to present any argument showing an ability
to pursue a nonfrivolous and arguable legal claim for relief, Risby’s appeal does


      1
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).

                                              2
    Case: 13-10331     Document: 00512345686      Page: 3   Date Filed: 08/19/2013

                                  No. 13-10331

not present a legal issue arguable on its merits and is frivolous. See Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983).
      Accordingly, the motion for leave for IFP is DENIED, and the appeal is
DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; 5th Cir. R. 42.2.
Risby’s motion for the appointment of counsel is DENIED. Risby is WARNED
that future frivolous appeals may result in the imposition of sanctions including
dismissal, monetary sanctions, and restrictions on his ability to file pleadings in
this court and any court subject to this court’s jurisdiction.




                                        3